DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	
Claim(s) 1, 4-6, 8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yim et al (US 2016/0011768 A1).
Claim 1
Yim discloses a media player for playing media (fig. 1; par. 0005 and 0028, mobile terminal 100 includes additional functionality which supports multimedia player function), the media player comprising: a controller (fig. 1A; par. 0031, the mobile terminal has components such as a controller 180); and 
a touchscreen operable to receive a touch input and configured to output corresponding touch input data to the controller (par. 0037, a touch screen may provide an output interface as well as function as the user input unit which provides an input interface between the mobile terminal and the user; par. 0059, controller 180 processes data corresponding to touch input and cause output of visual information on the touch screen); 
the controller being configured to control (par. 0039, application programs to be 
the media player in accordance with touch input data received from the touchscreen (par. 0040, the controller functions to control overall operation of the mobile terminal; par. 0070, operation of a mobile device results in controlling a playback operation of audio data; par. 0071, functions associated with an MP3 player operation or audio recording/reproducing operation of the mobile device may also be controlled according to the user’s gestures); 
the controller being configured such that, in the case that the touchscreen is in an inactive display state (par. 0010, a controller configured to control the display unit to be in a deactivated state) and touch input data received from the touchscreen indicates that the touch input concerns a media control function (par. 0010, a controller configured to control the display unit to be in a deactivated state, receive a plurality of taps applied to the display unit in the deactivated state, and execute a function while maintaining the display unit in the deactivated state, when a pattern formed by the plurality of taps matches a preset pattern), 
the controller operates to control the media player in accordance with the touch input data received from the touchscreen without causing the touchscreen to enter an active display state (par. 0205, when the display unit is deactivated, a particular application may be in the middle of being executed, for example, an application related to music play may be in the middle of being executed; the application being executed even when the display unit is deactivated may be an application not requiring activation of the display unit; par. 0207, an application to perform a music play function may be currently executed in the mobile terminal, the controller can control an application representing a music play function in response to gestures).

Claims 4 and 11
Yim discloses media player configured such that the touchscreen is responsive to a tap on the touchscreen when not in the active display state  (par. 0205, when the display unit is deactivated, a particular application may be in the middle of being executed, for example, an application related to music play may be in the middle of being executed; the application being executed even when the display unit is deactivated may be an application not requiring activation of the display unit; par. 0206, when a pattern formed by plurality of taps applied when the display unit is deactivated is identical to a preset pattern, the controller can control the function being currently executed in the mobile terminal by using the finally applied tap among the plurality of taps).
Claims 5 and 12
See claim 3.  Yim discloses a media player comprising a movement sensor configured to be responsive to movement of the media player as a result of a tap on the touchscreen.  Yim teaches when a first tap applied to the deactivated display unit is sensed, the touch sensor is fully activated in order to sense a second tap to be applied thereafter, a tap pattern can be accurately calculated and power consumption due the sensing unit can be reduced (par. 0035 and 0211).  
Claims 6 and 13
See claim 1.  Yim discloses a proximity sensor configured to be responsive to proximity of a user's digit or other input device during a tap on the touchscreen.  Yim teaches when a first tap applied to the deactivated display unit is sensed, the touch sensor is fully activated in order to sense a second tap to be applied thereafter, a tap pattern can be accurately calculated (par. 0035 and 0211); the touch sensor and the proximity sensor may be implemented to sense various types of touches such as short (tap) touch, a long touch, multi-touch, etc. (par. 0064).
Claim 8
Yim discloses a method of operating a media player (fig. 1; par. 0005 and 0028, mobile terminal 100 includes additional functionality which supports multimedia player function), which has a touchscreen (fig. 9), the method comprising: putting the touchscreen in an inactive display state (par. 0010, a controller configured to control the display unit to be in a deactivated state); receiving a touch input whilst the touchscreen is in the inactive display state (par. 0126, the controller can sense a plurality of taps when the display unit is deactivated); 
determining that the touch input concerns a media control function (par. 0010, a controller configured to control the display unit to be in a deactivated state, receive a plurality of taps applied to the display unit in the deactivated state, and execute a function while maintaining the display unit in the deactivated state, when a pattern formed by the plurality of taps matches a preset pattern; par. 0040, the controller functions to control overall operation of the mobile terminal; par. 0070, operation of a mobile device results in controlling a playback operation of audio data; par. 0071, functions associated with an MP3 player operation or audio recording/reproducing operation of the mobile device may also be controlled according to the user’s gestures); and controlling the media player in accordance with the touch input data received from the touchscreen without causing the touchscreen to enter an active display state (par. 0205, when the display unit is deactivated, a particular application may be in the middle of being executed, for example, an application related to music play may be in the middle of being executed; the application being executed even when the display unit is deactivated may be an application not requiring activation of the display unit; par. 0207, an application to perform a music play function may be currently executed in the mobile terminal, the controller can control an application representing a music play function in response to gestures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al (US 2016/0011768 A1) and Shin et al (US 2010/0164893 A1).
Claims 2 and 9
Yim discloses the touchscreen has plural touch-sensitive input regions (par.0132-0133, the controller can form a pattern by using a combination of a plurality of touches; a pattern can be formed by sequentially touching pre-set regions of the display unit, which can be divided into two, four, or more regions; par.0062, the controller can sense which region of the display unit has been touched; par. 0071, functions associated with an MP3 player operation or audio recording/reproducing operation of the mobile device may also be controlled according to the user’s gestures).  
Yim does not disclose the touch-sensitive input regions being associated with different media control functions.  However, Shin discloses an apparatus and method for controlling particular operations of electronic device using different touch zones (abstract).  Shin teaches virtual items displayed on a first touch zone 140 may vary depending on which application is executed; that is, each tap point may be assigned to a different function, depending on the application being executed (figs.1 and  4; par. 0075).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Yim’s method for controlling a device having a touchscreen to include Shin’s teaching of providing multiple regions of the display, each region being 
Claim 15
Yim discloses media player for playing media (fig. 1; par. 0005 and 0028, mobile terminal 100 includes additional functionality which supports multimedia player function), the media player comprising: a controller fig. 1A; par. 0031, the mobile terminal has components such as a controller 180); and 
a touchscreen operable to receive touch inputs and configured to output corresponding touch input data to the controller (par. 0037, a touch screen may provide an output interface as well as function as the user input unit which provides an input interface between the mobile terminal and the user; par. 0059, controller 180 processes data corresponding to touch input and cause output of visual information on the touch screen), the touchscreen having an inactive display state, which is a power-saving state in which the touchscreen is not displaying any image, and an active display state, in which the touchscreen is displaying an image at a full or high brightness (par. 0129 and 0210-0211, in order to sense a tap applied when the display unit is deactivated, the mobile terminal is in a doze mode which corresponds to the sensing unit being activated to sense a tap applied to the display unit at every preset period; in this instance, the power consumption of the mobile terminal can be reduced; par. 0163, at least a portion of the display unit in the deactivated state may be activated, for example, in fig. 4C, icons corresponding to several functions may be output on the portion of the display unit);
 wherein the controller is configured to control (par. 0039, application programs to be stored in the memory of the mobile terminal and executed by the controller 180 to perform an operation of function for the mobile terminal) the media player in accordance with touch input data (par. 0040, the controller functions to control overall operation of the mobile terminal; par. 0070, operation of a mobile device results in controlling a playback operation of audio data; par. 0071, functions associated with an MP3 player operation or audio recording/reproducing operation of the mobile device may also be controlled according to the user’s gestures). 
Yim does not specifically disclose wherein the touchscreen is divided into plural touch-sensitive input regions which are associated with different media control functions.  However, Shin discloses an apparatus and method for controlling particular operations of electronic device using different touch zones (abstract).  Shin teaches virtual items displayed on a first touch zone 140 may vary depending on which application is executed; that is, each tap point may be assigned to a different function, depending on the application being executed (figs.1 and  4; par. 0075).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Yim’s method for controlling a device having a touchscreen to include Shin’s teaching of providing multiple regions of the display, each region being associated with a respective and different function because the user is provided with an easier and more intuitive input interface that allows more convenient interaction and use of its capabilities.
 	Yim discloses wherein the controller is configured such that, in the case that the touchscreen is in the inactive display state (par. 0010, a controller configured to control the display unit to be in a deactivated state) and touch input data received from the touchscreen indicates that a touch input received at one of the plural touch-sensitive input regions concerns a media control function (par. 0010, a controller configured to control the display unit to be in a deactivated state, receive a plurality of taps applied to the display unit in the deactivated state, and execute a function while maintaining the display unit in the deactivated state, when a pattern formed by the plurality of taps matches a preset pattern), the (par. 0205, when the display unit is deactivated, a particular application may be in the middle of being executed, for example, an application related to music play may be in the middle of being executed; the application being executed even when the display unit is deactivated may be an application not requiring activation of the display unit; par. 0207, an application to perform a music play function may be currently executed in the mobile terminal, the controller can control an application representing a music play function in response to gestures).

Claims 3, 7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al (US 2016/0011768 A1) and Nurmela et al (US 2007/0257881 A1).
Claims 3 and 10
Yim discloses when a first tap applied to the deactivated display unit is sensed, the touch sensor is fully activated in order to sense a second tap to be applied thereafter, a tap pattern can be accurately calculated and power consumption due the sensing unit can be reduced (par. 0035 and 0211).   Yim does not specifically teach a media player configured such that a double-tap on the touchscreen is required as a touch input for at least one media control function in order to cause the touchscreen to output corresponding touch input data to the controller.  However, Nurmela discloses a portable music player having a tap sensitive sensor configured to detect a tap and a direction of the tap, and a controller configured to, upon receiving tap data, find a corresponding action (par. 0020).  Nurmela teaches 
Claims 7 and 14
See claim 3.  Yim discloses when a first tap applied to the deactivated display unit is sensed, the touch sensor is fully activated in order to sense a second tap to be applied thereafter, a tap pattern can be accurately calculated and power consumption due the sensing unit can be reduced (par. 0035 and 0211).   Yim/Nurmela discloses a media player according to claim I, configured such that two simultaneous touches of the touchscreen is required as a touch input for at least one media control function in order to cause the touchscreen to output corresponding touch input data to the controller.  Nurmela teaches the media player may be currently playing a song; if the user wants to skip to the next song, the user simply double taps with his fingers on the left side of the mobile terminal to invoke a next action (par. 0060); if a double tap is detected on the right side of the mobile terminal, a previous action is determined and the controller instructs the media player to skip to a previous track; if a double tap is detected on the front face of the mobile terminal, a play/pause action is determined (par. 0061).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIOMARA L BAUTISTA whose telephone number is (571)272-4132.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIOMARA L BAUTISTA/             Primary Examiner, Art Unit 2171                                                                                                                                                                                           

February 12, 2021